1. Nomination of the Bulgarian Commissioner (vote)
The next item is the vote.
(For results and other details of the vote: see Minutes)
We shall begin with the proposals for decisions on the appointments of the new Commissioners nominated by Bulgaria and Romania, respectively. The President of the Commission, Mr Barroso, will speak on its behalf.
President of the Commission. Mr President, today you are asked to give your opinion on the appointment of the two Commissioners that have been nominated by Bulgaria and Romania, Mrs Meglena Kuneva and Mr Leonard Orban. It is the first time that an accession treaty explicitly makes provision for consultation of the European Parliament on the appointment of Commissioners from new Member States. I very much welcome this important role given to your institution as it increases both the democratic rights of Parliament and the Commission's accountability.
I stand here before you today to ask for your approval of our two new colleagues. I do this because I sincerely believe that they both fulfil the highest standards. The approval by the European Parliament of the appointment of the two Commissioners-designate will allow the Council to formally appoint them. Mrs Kuneva and Mr Orban will thus become full Members of the Commission as of 1 January 2007.
As Commission President I am particularly happy and proud that Mrs Kuneva and Mr Orban - two remarkable personalities - will join my team. Both have worked incredibly hard to help their countries to successfully complete their final preparations for accession. With their experience and their European conviction, both will bring a valuable contribution to the collegial work of the Commission on moving Europe forward, including the institutional settlement necessary to ensure a more democratic, transparent and efficient Europe.
In the course of the last weeks many of you had the opportunity to get to know the two Commissioners-designate, be it in a bilateral context or through the hearings. Mrs Kuneva and Mr Orban have successfully passed in the relevant parliamentary committees. It is my firm belief that both candidates in the course of the hearings proved their personal integrity and independence, their general competence and professional experience, as well as their deep and genuine European commitment.
The promotion of linguistic and cultural diversity in the European Union touches the very substance of our European values and identity and is the prerequisite for communicating Europe and multicultural dialogue. I am sure that Mr Orban is the right person to do this job.
The protection of consumer rights is central to the interests of each and every one of our citizens. I am sure that Mrs Kuneva is the best person to do this.
1 January 2007 will be a truly historic moment. The accession of Bulgaria and Romania will complete the fifth enlargement of the European Union. Enlargement has not only contributed to peace, prosperity and stability throughout Europe but has also made all of us richer socially, economically, and culturally. With Bulgaria and Romania becoming members of the European Union, we will see the fulfilment of the ambitions and hopes of so many people who have fought for freedom in Europe for so long.
The new Member States will now be firmly anchored in the community of European values which inform and permeate the public purpose of the European Union. Their rightful place at the heart of this community will give them new confidence and new dynamism which I am sure will generate benefits for the whole of our Union.
(Applause)
on behalf of the PPE-DE Group. - (DE) Mr President, I am, quite honestly, surprised at being called on to speak right now, but life is always full of surprises. I was very glad to hear what the President of the Commission had to say: the hearings have been held, and the result is that both Mrs Kunewa and Mr Orban have met with the approval of the relevant committees. It is for me an honour and a joy to be able to affirm these two Commissioners; we, in the Group of the European People's Party (Christian Democrats) and European Democrats will endeavour to work very well with both of them. We have the goodwill to do so, and we say 'yes' to the appointment of both of them.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, the hearing of members of the Commission is an important prerogative of this House; it is one that we take seriously, and it appears to us that the Commission does so too. It is for that reason that Mr Vosgenian, the first Romanian candidate, did not even get as far as a hearing that he would not have got through, and you, Mr President of the Commission, did the right thing in learning from that and taking action to get another candidate; that shows that Europe's democratic structures work when the institutions take their roles seriously.
Far from being a formality, these hearings are a real testing process, and the Socialist Group in this House believes that both candidates, Mrs Kuneva and Mr Orban, have come through it well, and that they are equal to the task allotted to them, and so we will be voting in favour of both of them being appointed.
Even so, it still has to be said that the letter you, Mr Barroso, wrote in response to our questions, does nothing to make it any the clearer precisely what portfolio has been allocated to Mr Orban, and that shows that the search for a portfolio in a Commission consisting of 27 members can be interpreted to mean only that this Commission is being formed on the basis of the Treaty of Nice, a treaty that was, in the opinion of those who drafted it, not even suitable for 15 states, and it certainly does not work for 27 of them.
(Applause)
Institutionally speaking, then, we have reached our limit. This criticism must neither be held back nor taken to be directed at Mrs Kuneva or Mr Orban, for it is to the discredit of neither of them.
Now, Mr Orban, Mrs Kuneva, we knew even before the hearings that neither of you are enthusiastic supporters of the social democratic movement, but we will not hold that against you, for everyone has the right to be wrong; even so, though, we appeal to you to take care, when you become members of the college, that that college does not lose sight of the need for a political balance, in Europe, between economic and social responsibility. By voting for you, we are expressing our confidence that you will come to see that.
(Applause)
on behalf of the ALDE Group. - Mr President, the imminence of the accession of Romania and Bulgaria is underlined by today's vote on the nominees for the posts of two Commissioners and two Members of the Court of Auditors.
Both Meglena Kuneva and Leonard Orban were deeply involved in the negotiations for their respective countries' membership. Each was dealt a tough hand of cards, especially if you think of the distance that each country has travelled on its road to membership. It proved tougher than expected and needed two years more than other countries emerging from the former Europe.
We must learn now to adapt our Union to a wider membership - a fuller house - with inevitable family disputes. All must learn to give a bit if they are to take. Whether we yet have a full house, of course, is still a matter for debate and maybe Mr Brok would enlighten us towards the end of this week?
It is fitting that those who bore the burden of accession negotiations bear some of the fruit of their labours. Mrs Kuneva and Mr Orban have a great deal to contribute to Europe. The depth of knowledge they have gleaned from the talks will stand them in good stead for their collegial decision-making on the upper floors of the Berlaymont.
Whether they choose to play the Queen of Hearts or the Ace of Spades in President Barroso's House of Cards is up to them, but I remain convinced that Romania and Bulgaria will be an asset to the Union, and not a burden as some would have us believe.
I know that some in this House are thinking of voting against one of the nominees for the Court of Auditors. If we are serious about bringing two countries into the Union, let us be serious about bringing them in properly and not play games with the nominees.
Let me offer a word of advice to President Barroso as he chews on how to use the talents of his two latest recruits: there are not enough jobs for 27 Commissioners. That is why we supported the Constitution's provisions to slim the College down. Please ensure that Members of the Commission act in the Community interest and not as representatives of their home states; define their jobs clearly, more clearly than you have done in your letter to President Borrell, allegedly 'clarifying' the role of intercultural dialogue. It has left many of us with more questions than answers. However, we wish you success. We wish the two new Commissioners success and we expect that you will do the job we need to advance the cause of Europe.
(Applause)
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, the President of the Group of the Greens/European Free Alliance will vote in favour of the integration of Mrs Kuneva and Mr Orban into the Commission.
We would like to congratulate them on their nomination and we hope that they will be able to work in a team whose internal cohesion, motivation and European vision is not, unfortunately, that which we hope for and which the European Union needs.
In this respect, our vote of approval today is more a sign of welcome to the two new Member States, represented here by the two new Commissioners, than support for the current Commission and its policy.
Mrs Kuneva, you will very quickly become aware that, in the Commission that you are entering today, the industrial lobbies have much easier access and much easier lives than the consumer movements. I hope that you will be able to introduce change and stand up to this in some way.
Mr Orban, you will quickly become aware that protecting the cultural dimension of the European Union is a very difficult task, in a Commission which is perhaps too open to one part of our world rather than to others.
Mr President, casting our vote of approval in this matter for us also means setting a precedent in some way, by voting on individual Commissioners; this is something that we have often called for and that we hope to be able to do in the future.
(Applause)
on behalf of the GUE/NGL Group. - (FR) Mr President, Mr President of the Commission, I would like, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to welcome our two new Commissioners, Mrs Kuneva and Mr Orban. My group will approve these two nominations.
I myself would have preferred it if the President of the Commission had made the most of the conclusion of this stage of enlargement to engage in a fundamental debate on an interim assessment of his Commission, to reshuffle the cards within the enlarged Commission, if appropriate, and, finally, to submit the whole of his team to Parliament's vote. At a time when so many questions are being asked about the operation, the direction and the future of the EU, this would have done the Commission's authority and parliamentary democracy no harm at all. As we can see, this was not what was decided. Even so, all the best to Mrs Kuneva and Mr Orban.
(Applause)
on behalf of the UEN Group. - Mr President, today we mark another step in the progress of Romania and Bulgaria towards welcoming them back into the family of democratic nations within the European Union. I welcome the appointment of Commissioner-designate Kuneva and Commissioner-designate Orban, and I hope that all colleagues within this Chamber will not use political points to try and attack them in the important role that they will undertake in the future.
In particular, the respect for diversity that will be required in the European Union of the 21st century is encompassed by the portfolio that Commissioner Orban will have, and I call on all colleagues to be as generous as possible towards him, and to all the Commissioners, but in particular to be helpful towards him in suggesting new ways in which that diversity can be protected within the European Union.
Finally, at this important juncture, it is vital that all peoples across Europe come together and unite, and understand that, no matter what may divide us in our different ideologies, or in our different political opinions, or, indeed, in our different religions, the things that bring us together, the things that we share, are far more powerful and far greater, in order to effect change for the good, not only in Europe but on the world stage. Rather than being bogged down in mere politics, let us look to the bigger picture. Let us grasp the opportunities that have been given to Romania and Bulgaria today, but, most importantly of all, let us grasp the opportunities which have been given to the European Union to act as a beacon of hope, of democracy, of freedom, of respect for human rights, across the world. In particular, let us ensure that we can do this collectively for the betterment of all mankind.
(Applause)
on behalf of the IND/DEM Group. - Mr President, today we are being asked to approve the nomination of European Commissioners from Bulgaria and Romania. Well, I do not approve. I voted against the accession of Bulgaria and Romania, as did many of my colleagues from the IND/DEM Group.
My colleagues and I from the UK Independence Party were vilified in 2004 because we opposed the accession, but we did so for several reasons, not least that we are totally opposed to the European Union's empire-building because it is a thoroughly undemocratic organisation that undermines self-government. We also voted against it because we knew that there would be mass migration from some of the new Member States to Britain - a mass migration with which my country's infrastructure cannot cope. Two years later we have been shown to be right: an estimated 650 000 people came to Britain from the accession countries during the first year of membership. Furthermore, such has been the drain of skilled workers, that we now have the ridiculous situation in which the President of Poland is putting out statements calling for his fellow countrymen to return to their homeland.
Will the EU empire-builders ever consider the immense social cost of their actions? We now stand at the cusp of a tragedy: two further countries, which have recently thrown off the yoke of communism and grasped their freedom, are about to throw it away by taking on the yoke of Brussels, with all its suffocating bureaucracy and its relentless pursuit of power. It will not be many years before Bulgaria and Romania discover what a mistake they have made in subjecting themselves to the will of an intolerant European Commission. It will be like exchanging an iron curtain for a vast curtain of paper, which could end up being almost as big a threat to civil liberties and prosperity as was its predecessor.
Freedom is indivisible. It should never be given up in the pursuit of economic gain, particularly when it has been won at such a high price.
(Applause)
(FR) Mr President, ladies and gentlemen, I would like to add two quick comments to what Mr Titford has just said with regard to these Commissioners from two friendly nations - one Slavic and the other Latin - which have recently been freed, it is true, from the yoke of communism, and who we hope will not find themselves under another yoke.
My first comment is that Mr Orban's portfolio, multilingualism, must treat the learning and use of the national languages of the Member States as a priority, including within the European institutions. In a little while, ladies and gentlemen, we are going to give our opinion on the appointment of two members of the Court of Auditors. I have in front of me the French versions of those reports: one of them has been drawn up by Mr Pomés Ruiz, a Spanish rapporteur, on the Bulgarian candidate; the other, by a Hungarian rapporteur, on a Romanian candidate! In these French versions, the biographies of the members of the Court of Auditors and the questionnaires are in English. So there we have an important area for Mr Orban to work on: ensuring that linguistic diversity is respected in our institutions!
I would also like to wish Mrs Kuneva good luck. She has had a very difficult job defending the interests of her fellow Bulgarians during the negotiations: I hope that she will find it easier to defend the interests of European consumers.
I would finally like to say that we are opposed to the application of the protocol annexed to the Treaty of Nice that states that, from the point when the European Union has 27 Members, the number of Commissioners will be less than the number of Member States, which would deny some of them any representation within that institution. We have two and a half more years to show that that measure is entirely useless and contrary to the equality amongst nations that should govern the future of our international organisation.
We shall now proceed to the vote on the proposal for a decision on the appointment of the new Commissioner proposed by the Republic of Bulgaria, Mrs Meglena Kuneva. The vote will be by roll call in accordance with Rule 99(4) of the Rules of Procedure.
(Parliament approved the decision)
(Loud applause)
Thank you very much. Congratulations, Mrs Kuneva. Few Commissioners have received such long and loud applause as you.